

EXHBIT 10.5
 
 

FIRST CITIZENS COMMUNITY BANK
ANNUAL INCENTIVE PLAN
(as amended and restated effective January 1, 2012)
 


I.           Introduction and Objectives
 
The Annual Incentive Plan (“AIP” or the “Plan”) is designed to recognize and
reward participants for their collective and individual contributions to the
success of First Citizens Community Bank (the “Bank”) and Citizens Financial
Services, Inc. (the “Company”) collectively referred to herein as the
“Employer”.  The Plan focuses on performance measures that are critical to the
Bank’s growth and profitability.
 
The objectives of the AIP are to:
 
 
 
Ÿ
Reward results, not effort.

 
 

 
 
Ÿ
Align the Employer’s strategic plan, budget, and shareholder interests with
participant performance.

 
 

 
 
Ÿ
Motivate and reward participants for achieving /exceeding performance goals.

 
 

 
 
Ÿ
Align incentive pay with performance.

 
 

 
 
Ÿ
Enable the Employer to attract and retain talent needed to drive the success of
the Bank and the Company.

 
 

 
 
Ÿ
Encourage teamwork across the Bank and the Company.

 
II.           Performance Period/Plan Year
 
The performance period and the Plan operate on a calendar year basis (January
1st - December 31st).
 
III.           Incentive Award Opportunity
 
A.
The Company’s Compensation/Human Resource Committee (the “Committee”), in
consultation with executive management, determines each participant’s Incentive
Award Opportunity under the Plan.  Notwithstanding the foregoing, the Company’s
named executive officers (as noted in the Company’s annual proxy statement) do
not participate in the determination of their annual Incentive Award
Opportunities.  As noted in Section III (B) of this Plan, Incentive Award
Opportunities are shown as a percentage of “base salary” as such term is defined
in Section II (C) of this Plan.  Actual awards vary based on Company, Bank,
Departmental/Branch and individual performance (see Section IV – Performance
Measures) and range from 0% of base salary (not achieving minimal performance)
to 50% of base salary (achieving exceptional performance).   



 
 

--------------------------------------------------------------------------------

 
B.
The following table sets forth the Incentive Award Opportunities for the various
positions at the Bank and the Company level. These incentive targets are
reviewed annually by the Committee to ensure the awards remain competitive.  The
Committee determines the competitiveness of the Incentive Award Opportunities
based on industry standards.  As noted in Section III (A) above, Incentive Award
Opportunities are illustrated as a percentage of a participant’s “base salary”
(as defined in paragraph C below).

  

 
       Incentive Award Opportunities
 Position
Minimum
 Target
Maximum
       
CEO/President
0.0%
25.0%
50.0%
Executive Management:
     
    Chief Operating Officer/
       Chief Financial Officer
0.0%
20.0%
40.0%
    Senior Credit Officer
0.0%
15.0%
30.0%
Senior Management
   (as determined by the Committee)
0.0%
10.0%
25.0%
Regional Manager/Branch Administrator
0.0%
7.5%
15.0%
Senior Business Development Officers
   (“BDO”)
0.0%
10.0%
20.0%
BDO
0.0%
7.5%
15.0%
Junior BDO
0.0%
6.0%
12.0%
Mid-level Management:
     
Corporate Managers
0.0%
5.0%
10.0%
Branch Managers
0.0%
5.0%
10.0%
Staff:
     
Corporate Staff
0.0%
4.0%
8.0%
Branch Staff
0.0%
4.0%
8.0%
Internal Auditor
0.0%
4.0%
8.0%

 
C.
Exclusively for purposes of this Plan, “base salary” is defined as the
compensation earned by a participant during the Plan Year for services rendered
to the Employer, excluding the following items:



Profit sharing contributions
Other discretionary incentive compensation (such as leadership awards and
service awards)
Cash payments received for waiving Employer-paid health insurance
Cell phone allowances
Fringe benefits


IV.           Performance Measures
 
There are three (3) categories in which performance is measured under the Plan:
Company/Bank performance, Branch/ Departmental performance and Individual
performance.  The Committee takes into consideration the budget, strategic plan
and other relevant items when setting the specific performance measures set
forth in Section IV (D) of this Plan.  The Committee will review each of the
performance categories when determining an Incentive Award payout under this
Plan.
 
 
2

--------------------------------------------------------------------------------

 
A.
Corporate/Bank Performance Measures:   The Company/Bank goals focus on Return on
Equity (ROE), Return on Assets (ROA), Earnings Per Share (EPS) Growth, Total
Shareholder Return, Efficiency Ratio, Credit Quality and Bank and Regulatory
Ratings (CAMEL rating and SOX compliance).  These goals are core measures of
profitability and efficiency of Bank and Company resources.  The Committee
generally analyzes these performance measures based on three-year averages as
compared to its peer group.  The Committee will review the Bank’s peer group on
an annual basis.  The current peer group is set forth on Appendix A to this
Plan.  When determining whether the Corporate/Bank Performance Measures have
been realized, the Compensation Committee will review public peer data compiled
by the President/Chief Executive Officer and Chief Operating Officer/Chief
Financial Officer of the Bank.



B.
Branch/Department Performance Measures:   The Branch/Department goals vary,
however they include, but are not limited to: deposit growth, asset quality and
loan production.   Executive Management works with the Committee on an annual
basis to determine the specific Branch and Department performance measures.

 
C.
Individual Performance Measures:   Ten percent (10%) of each participant’s
Incentive Award Opportunity is based on his or her individual performance.  The
Committee uses each participant’s annual employee performance rating to measure
individual performance under the Plan.  As noted below, a “distinguished”
performance rating will result in 100% credit for the Individual Performance
component of a participant’s Incentive Award and a rating below “competent” will
result in zero credit for the Individual Performance component of a
participant’s Incentive Award.



Unacceptable                                                        0%
Need Improvement                                              0%
Competent                         80%
Commendable                                                      90%
Distinguished                                                      100%


Notwithstanding the foregoing, if a Participant does not receive a “Competent”
rating, the Participant will not be eligible for an Incentive Award under the
Plan.


 
3

--------------------------------------------------------------------------------

 
 
D.    The following table sets forth the weighting of the Performance Measures
for 2012.



Position
Company/Bank
Measures
Department/
Branch Measures
Individual
Measures
       
CEO/President
80%
10%
10%
Executive Management:
     
Chief Operating Officer/
   Chief Financial Officer
70%
20%
10%
Senior Credit Officer
60%
30%
10%
Senior Management
   (as determined by the
    Committee, excluding Information Systems Manager)
50%
40%
10%
Information Systems Manager
60%
30%
10%
Regional Manager/Branch Administrator
30%
60%
10%
Senior BDO / BDO / Junior BDO
30%
60%
10%
Mid-level Management:
     
Corporate Managers
40%
50%
10%
Branch Managers
30%
60%
10%
Staff:
     
Corporate Staff
40%
50%
10%
Branch Staff
30%
60%
10%
Internal Auditor
35%
55%
10%



The specific performance measures and the weighting for each measure are
reviewedannually by the Committee in order to reflect the Employer’s strategic
priorities andfinancial objectives.  Notwithstanding the foregoing, the
Committee may elect, in its solediscretion, to amend or modify these measures at
any time (see Section VI (D) of this Plan).
 
V.           Determining Payouts and the Distribution of Incentive Awards


A.
Each participant is given a performance scorecard for the Plan Year.  The
scorecard sets forth each participant’s Company/Bank performance goals, Branch
or Departmental performance goals (as applicable) and the participant’s
performance review rating for the applicable Plan year.  The Company/Bank
performance goals and the Branch/Department performance goals are established
prior to the commencement of the applicable Performance Period.  The
President/Chief Executive Officer and Chief Operating Officer/Chief Financial
Officer of the Company evaluate the achievement of the Bank/Company performance
goals and review the results with the Committee.  The President/Chief Executive
Officer and Chief Operating Officer/Chief Financial Officer use the peer group
set forth in Appendix A when evaluating the Employer’s achievement of certain
Company/Bank performance measures.   Executive Management, in consultation with
Senior Management, evaluate the achievement of the Department/Branch Performance
goals and reviews the results with the Committee.  Upon review of the
satisfaction of the performance measures, the Chief Operating Officer/Chief
Financial Officer completes a scorecard for each of the Plan participants and
provides the scorecard to the Committee for review.  The Committee, in its sole
discretion, determines the payments made under this Plan in light of the results
on the scorecards and the overall financial performance of the Bank and the
Company.



 
4

--------------------------------------------------------------------------------

 
Generally, Incentive Awards are distributed before the end of the first quarter
following the applicable Plan Year.  Awards are calculated based on each
participant’s base salary (as defined in Section III (D) of this Plan) as of
December 31st for the applicable Plan Year.  Incentive Awards are considered
taxable income to participants in the year distributed and are subject to tax
withholding for required income and other applicable taxes.


B.
Awards may be paid out in cash or Company common stock (“Restricted Stock”) at
the discretion of the Committee.    However, the President/Chief Executive
Officer and members of Executive and Senior Management, as well as Regional
Manager/Branch Administrator and Business Development Officers will receive
their Incentive Award payouts (if any) as follows:



President/Chief Executive Officer:   Of the first 30% of an Incentive Award
Opportunity, 70% will be distributed in cash and 30% in Restricted Stock. Any
Incentive Award Opportunity over 30% will be distributed 50% in cash and 50% in
Restricted Stock.


Chief Operating Officer/Chief Financial Officer:  Of the first 25% of an
Incentive Award Opportunity, 70% will be distributed in cash and 30% in
Restricted Stock. Any Incentive Award Opportunity over 25% will be distributed
50% in cash and 50% in Restricted Stock.


Chief Credit Officer:                                           Of the first 20%
of an Incentive Award Opportunity, 70% will be distributed in cash and 30% in
Restricted Stock. Any Incentive Award Opportunity over 20% will be distributed
50% in cash and 50% in Restricted Stock.


Senior Management/Regional Manager/Branch Administrator/Business Development
Officers:  Of the first 15% of an Incentive Award Opportunity, 70% will be
distributed in cash and 30% in Restricted Stock. Any Incentive Award Opportunity
over 15% will be distributed 50% in cash and 50% in Restricted Stock.


Senior Business Development Officers:  Of the first 20% of an Incentive Award
Opportunity, 70% will be distributed in cash and 30% in Restricted Stock. Any
Incentive Award Opportunity over 20% will be distributed 50% in cash and 50% in
Restricted Stock.


All other Participants shall receive their Incentive Award (if any) in cash,
unless otherwise determined by the Committee.  Restricted Stock awarded under
this Plan vests ratably over a three-year period commencing on the first
anniversary date of the award.


 
5

--------------------------------------------------------------------------------

 
All shares of Restricted Stock distributed from this Plan come from the
Company’s 2006 Restricted Stock Plan which was approved by Company shareholders.
 
VI           Terms and Conditions


A.           Eligibility


All employees, other than temporary employees, couriers, interns and those
employees in the Investment and Trust Divisions compensated on a commission
basis, are eligible to participate in the Plan.


B.           Effective Date


This Plan was originally effective as of January 1, 2010.  The Plan was amended
and restated in its entirety effective January 1, 2012.


C.           Program Administration
 
The Program is authorized by the Committee and administered by
Executive                                                                                                                                Management.
  
D.           Program Changes or Discontinuance


We have developed the Plan based on existing business, market and economic
conditions; current services; and staff assignments.  If changes occur that
affect these conditions, services, assignments, or forecasts, we may add to,
amend, modify or discontinue any of the terms or conditions of the plan at any
time.
 
The Committee may, in its sole discretion, waive, change or amend the Plan as it
deems appropriate and at any time.
  
E.           Promotions and Transfers
 
If a participant changes his/her role or is promoted during the Plan year such
that the incentive award opportunity changes, he/she will be eligible for the
new position’s incentive award opportunity on a pro rata basis (i.e. the award
will be prorated based on the number of months employed in the respective
positions.)
 
F.           Termination of Employment
 
Unless otherwise noted in this Plan, a participant must be employed by the Bank
or the Company on the date an Incentive Award is paid in order to be eligible to
receive the award.  (See exceptions for death and retirement below.)
 
 
6

--------------------------------------------------------------------------------

 
G.           Death, Retirement or a Change in Control
 
In the event of a participant’s death, the Employer will pay to the
participant’s estate an Incentive Award earned for the Plan Year in which the
participant dies.  Said award will be determined based on the participant’s base
salary earned as of his or her date of death.  In addition, if a participant
dies prior to the distribution of an Incentive Award from a prior Plan Year, the
participant’s estate will receive the award that the participant would have
received had the participant been employed as of the date of distribution of the
Incentive Award payout.
 
If a participant retires upon the attainment of Normal Retirement Age or Early
Retirement Age (as defined in the Bank’s tax-qualified retirement plan), the
participant will receive an Incentive Award earned for the Plan Year in which he
or she retires. Said award will be determined based on the participant’s base
salary earned as of his or her retirement date.  In addition, if the participant
retires prior to the distribution of an Incentive Award from a prior Plan Year,
the participant will receive the award that the participant would have received
had the participant been employed as of the date of distribution of the
Incentive Award payout.


In the event of a Change in Control (as defined herein), participants will
receive a pro-rated payout based on the period of active employment with the
Employer.  For purposes of this Plan, the term “Change in Control” shall
mean:  a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A and any successor rule
or regulation promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) if Company or Bank were subject to the Exchange Act reporting
requirements; provided that, without limiting the foregoing, such a Change in
Control shall be deemed to have occurred if the Board of Directors certifies
that one of the following has occurred: (a)any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company or Bank or
any “person” who on the date hereof is a director or officer of the Company or
Bank is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company or Bank
representing fifty percent (50%) or more of the combined voting power of the
Company’s or Bank’s then outstanding securities, or (b) a merger, consolidation
or business combination with the Company and/or Bank occurs. Notwithstanding any
other provision in this Plan, in the event a participant is determined to be a
key employee as that term is defined by Section 409A of the Internal Revenue
Code no payment shall be made until one day following six months from the date
of separation from service as that term is defined by Section 409A of the
Internal Revenue Code.


See Section V for a discussion on the timing of distributions in the event death
or retirement.  In the event of a Change in Control, Incentive Awards will be
distributed within ten (10) business days of the date of the Change in Control.
 
VII.           Ethics and Interpretation
 
 
7

--------------------------------------------------------------------------------

 
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Employer’s interpretation expressed by Executive
Management and/or Committee will be final and binding.
 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the Plan to which the participant would otherwise be entitled will
be revoked.
 
Participants who have willfully engaged in any activity injurious to the Bank or
the Company, will upon termination of service forfeit any incentive award earned
during the award period in which the termination occurred.
 
VIII.           Miscellaneous
 
The Plan will not be deemed to give any participant the right to be retained in
the employ of the Bank or the Company, nor will the Plan interfere with the
right of the Bank or the Company to discharge any participant at any time.
 
In the absence of an authorized, written employment contract, the relationship
between employees and the Bank and the Company is one of at-will
employment.  The Plan does not alter the relationship.
 
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
 
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

 
8

--------------------------------------------------------------------------------

 



APPENDIX A


Bank
Location
State
     
Adams County National Bank
Gettysburg
PA
Chemung Canal Trust Company
Elmira
NY
Citizens and Northern
Wellsboro
PA
CNB Bank
Clearfield
PA
Elmira Savings Bank
Elmira
NY
First Keystone National Bank
Berwick
PA
F&M Trust
Chambersburg
PA
VIST Financial
Wyomissing
PA
Orrstown Bank
Shippensburg
PA
Jersey Shore State Bank
Williamsport
PA
Penn Security Bank & Trust
Scranton
PA
Peoples Neighborhood Bank
Hallstead
PA
QNB Bank
Quakertown
PA
3rd Federal Bank
Newtown
PA
AmeriServ Financial
Johnstown
PA
Ephrata National Bank
Ephrata
PA
Mid Penn Bank
Millersburg
PA
First Columbia Bank & Trust Company
Bloomsburg
PA
Dime Bank
Honesdale
PA
First National Community Bank
Dunmore
PA
Fidelity Bank
Dunmore
PA
Citizens Financial Services, Inc.
Mansfield
PA




 
9

--------------------------------------------------------------------------------

 
